Judgment, Supreme Court, New York County (James Yates, J.), rendered October 21, 1998, convicting defendant, after a jury trial, of murder in the second degree, and attempted robbery in the first and second degrees, and upon his plea of guilty, under the same indictment, of attempted robbery in the third degree, and sentencing him to concurrent terms of 20 years to life, 7 years, 5 years, and 2 to 4 years, respectively, unanimously affirmed.
Viewing the rapidly unfolding chain of events as a whole, the evidence was sufficient to establish defendant’s guilt of felony murder. Defendant’s attempt to rob the victim was readily inferable from the evidence that, shortly after the victim refused defendant’s demand for money, defendant struck the victim in the head with a hammer (see, People v Steinberg, 79 NY2d 673, 682). When the victim’s body was found, his pants were undone at the waist, with the zipper partially open. The medical examiner testified that blood stain patterns on the victim’s pants and undershirt, together with the absence of blood stains on his undershorts, demonstrated that the pants were not opened until after the bleeding had stopped. No money was found on the deceased. Defendant, who had earlier stated that he had no money, had enough money on leaving the premises to take a taxi.
The victim was killed when he produced a gun and, in a struggle with defendant over the gun, was shot. In these circumstances, defendant’s conduct was a sufficiently direct cause of the victim’s death since defendant “set[ ] in motion the events which ultimately result [ed] in the victim’s death,” and the victim’s death was reasonably foreseeable (People v Matos, 83 NY2d 509, 511; People v Kibbe, 35 NY2d 407). Concur— Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.